Citation Nr: 0943558	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-15 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of the termination of death pension benefits, 
effective February 1, 1997, to include whether the 
overpayment in the amount of $28,978 was properly created.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1945.  He died in October 1996.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) that terminated 
the appellant's death pension benefits, effective February 1, 
1997.  In a corpus of estate determination dated June 2002, 
the RO concluded that the appellant's net worth was a bar to 
her receipt of death pension benefits.  In addition, by 
letter later that month, the RO denied her claim for death 
pension benefits.  This case has been before the Board in 
December 2005 and again in December 2008, and was remanded on 
each occasion for additional development of the record.  The 
case is again before the Board for appellate consideration.

The issue of entitlement to death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant was awarded death pension benefits in 
February 1997 based on no income.

2.  She received a retroactive payment in excess of $12,000 
of Social Security benefits in July 1998.

3.  Her net worth was excessive for pension purposes during 
1997 to January 2002.

4.  In January 2002, the RO terminated the appellant's death 
pension benefits, effective February 1997, thereby creating 
the overpayment. 

5.  She has not provided requested information to show that 
her net worth was not excessive during the period from 1997 
to January 2002.


CONCLUSION OF LAW

The termination of death pension benefits, effective February 
1, 1997, to include the creation of the overpayment in the 
amount of $28,978, was proper.  38 U.S.C.A. §§ 1541, 1543, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.275, 3.660 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In October 2001, June 2002, July 2005 and February 2006 
letters, the RO provided notice to the appellant regarding 
the type of evidence necessary to substantiate her claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include information 
from the Social Security Administration, and statements from 
the appellant setting forth her income, expenses and net 
worth.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has participated in 
the claims process by submitting letters and filling out 
forms.  Thus, the appellant has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3(b)(4).

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance. 38 
U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.274(c). 

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

In determining whether the estate should have been used for 
the appellant's maintenance, factors to be considered 
include: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; and potential rate of depletion, including 
unusual medical expenses.  38 C.F.R. § 3.275(d).

Where reduction or discontinuance of a running award of any 
benefit is required because on an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  38 C.F.R. 
§ 3.660(a)(2).

The appellant submitted a claim for death pension benefits in 
January 1997.  She noted she was born in May 1942.  She 
indicated she had no income.  No information was listed 
concerning her net worth.  

By letter dated February 1997, the appellant was notified 
that she had been awarded death pension benefits.  Her 
monthly rate of pension was $474, and this was based on the 
fact that she had no income from any source, include Social 
Security benefits.  In an attachment to the award letter, the 
appellant was provided with notice that she had to report 
immediately to the VA any change in her income or net worth.   

Information received from the Social Security Administration 
in 2000 shows that the appellant received a retroactive 
payment of $12,821 from that agency in July 1998.

In a May 2000 letter, the RO informed the appellant that it 
was proposing to stop her death pension benefits effective 
August 1998 due to her income from the Social Security 
Administration.  She was advised that if she continued to 
accept payments from VA and the reduction took place, she 
would be responsible for repaying the benefits.  She was 
further advised that she could minimize such overpayment by 
submitting a signed statement requesting that her benefits be 
adjusted immediately.  

Following a request for information from the VA, the 
appellant submitted information concerning her expenses and 
her income and net worth.  An eligibility verification report 
for 2001 discloses that the appellant reported that as of 
December 2001, her net worth was in excess of $130,000, 
including $123,368 in stocks and bonds, and $6,665 in an 
annuity.  It was indicated she had received $6,387 in 
interest and dividend income during 2001.  She reported 
medical expenses for 2001 in excess of $8,000, not including 
$500 per month (increased to $1,000 per month in December) 
she paid her sister for care giving.  Her other monthly 
expenses, including food, clothing, transportation and 
miscellaneous expenses totaled $568.  

By award action in January 2002, the RO terminated the 
appellant's death pension benefits, effective February 1997.  
This action resulted in an overpayment of $28,978, for the 
period from February 1997 through December 2001.  

In a statement dated October 2004, the appellant's sister 
indicated that her interpretation of appellant's bank 
statements reflect the appellant's net worth "without VA 
benefits" was $65,679 in 1997, $55,774 in 1998 and $51,763 
in 1999, and that in 2000 she had received an inheritance 
which increased her net worth to $100,000.  

By letter dated January 2009, the RO requested that the 
appellant provide information concerning her net worth for 
the years 1997 through 2000.  No such evidence was received.

Initially, the Board observes that the VA has requested on 
numerous occasions that the appellant provide information 
concerning her net worth since 1997.  Indeed, the February 
2006 letter specifically requested that she provide official 
evidence, such as bank statements demonstrating her net worth 
from 1997 to 2002.  She has failed to provide the requested 
information, despite letters assuring that such information 
would be forthcoming.  

The only information provided regarding net worth has been 
her sister's "interpretation" of bank statements.  When 
reporting net worth, the amount reported actually reflects 
that the appellant's sister has repeatedly decreased the 
amount reported by at least the amount of the debt owed.  
Thus, adding the $28,978 to the net worth reported by the 
sister for the years from 1997 through 2001 reflects net 
worth of approximately $80,000 at the lowest, and that was in 
1999.  

The appellant's death pension benefits were terminated 
effective February 1997 as her net worth was excessive.  
Attempts to obtain supporting evidence, such as bank 
statements, from the appellant to establish that her estate 
was not, in fact, excessive during her receipt of pension 
have been unsuccessful.  Such is curious in light of the fact 
that the appellant's sister specifically reported having 
viewed bank statements to provide her "interpretation" of 
such with respect to the appellant's net worth.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the United States Court of 
Appeals for Veterans Claims (Court) noted that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  

The question in this case is whether the termination of 
pension was proper and whether the overpayment was properly 
created.  Here, the evidence reflects the appellant reporting 
excessive net worth in 1997 and beyond, without submitting 
any proof that her net worth was not excessive at any 
particular time during the period from February 1997 to 
January 2002 when her benefits were retroactively terminated.  
While she reported her net worth increased again in 2000 from 
an inheritance, she made no reference as to when her initial 
net worth arose.  However, interest income reported for 
calendar year 1997 was $2,333, suggesting significant net 
worth existed during that year. 

Thus, based on the evidence of record and lack of cooperation 
by appellant in submitting objective information of her net 
worth for the years in question, the Board finds that the 
preponderance of the evidence reflects that the appellant's 
net worth was excessive at the inception of the award of 
death pension, and the termination of pension from February 
1, 1997 was proper.  As the termination was proper, the 
overpayment in the amount of $28, 978 was properly created.  


ORDER

The termination of the appellant's death pension benefits 
effective February 1, 1997 and the creation of the $28,978 
overpayment was proper. 


REMAND

In each of the Board's remands, the RO was instructed to 
issue a statement of the case regarding the claim for 
entitlement to death pension benefits.  The Board wanted the 
RO to address the June 20, 2002 denial of a new claim for 
death pension benefits. 

The Board notes that the RO apparently interpreted a February 
2007 statement by the appellant as a withdraw of her appeal 
for death pension.  However, the correspondence, while rather 
confusing, actually appears to reflect that the appellant was 
going to repay the debt, which would reduce her net worth and 
thereby qualify her for pension.  She indicated that she did 
not want to be prevented from receiving benefits due to her 
failure to repay the debt.  She then stated that she wished 
to hold her Board appeal open until satisfaction of the debt 
is complete.  The Board does not construe the correspondence 
as withdrawing either of her appeals.  Indeed, the 
correspondence tends to reflect her continued desire to be 
considered for current entitlement to death pension.

Despite the Board's order to issue a statement of the case on 
the denial of death pension, the RO rephrased the termination 
issue as the appellant's entitlement to death pension 
benefits originally denied January 15, 2002, for the period 
from February 1997 through December 2001 and issued a 
supplemental statement of the case in September 2008 and in 
May 2009.  The RO has misunderstood the remand directives.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Evidence in the claims file indicates that the appellant's 
benefits were stopped by VA IVM adjudicators in January 2002 
(the IVM file was destroyed as required in May 2005), and the 
appellant was advised of the amount of the overpayment in an 
April 2002 letter.  The June 2002 letter, then, appears to be 
a denial of a new claim for pension, apparently based on the 
January 2002 income form.  While the form showed income 
information from 2001, at the time it was filed, there was no 
information that she could provide for 2002 as it was the 
beginning of calendar year 2002.  Throughout the appeal, the 
appellant has indicated her belief that despite the prior 
termination of pension, she should now be entitled to death 
pension.  The Board has construed her notice of disagreement 
in October 2002 as encompassing the June 2002 denial of the 
new claim for death pension (i.e. a claim for entitlement to 
benefits beginning in January 2002).  

Thus, the RO must issue a statement of the case on the issue 
of entitlement to death pension.  The claim should be 
returned to the Board only if the appellant perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to death pension 
benefits.  The appellant should be 
afforded the appropriate period of time to 
respond.  If she submits a timely 
substantive appeal, the issue should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


